127 P.3d 1158 (2006)
2006 OK CR 3
Patrick Dwayne MURPHY, Appellant
v.
STATE of Oklahoma, Appellee.
No. PCD-2004-321.
Court of Criminal Appeals of Oklahoma.
January 20, 2006.

ORDER RESPONDING TO STATE'S MOTION FOR CLARIFICATION
¶ 1 On December 7, 2005, this Court remanded this post-conviction case for a jury trial on Murphy's mental retardation claim. Murphy v. State, 2005 OK CR 25, 124 P.3d 1198. On January 9, 2006, the State filed a Motion for Clarification of that opinion. This Court's case law on the issue of mental retardation in capital cases, when read in its entirety is neither confusing nor in conflict. Lambert v. State, 2003 OK CR 11, 71 P.3d 30, and Salazar v. State, 2004 OK CR 4, 84 P.3d 764, control in this post-conviction proceeding. Regarding the State's questions, this Court does not issue advisory opinions. Canady v. Reynolds, 1994 OK CR 54, ¶ 9, 880 P.2d 391, 394; Matter of L.N., 1980 OK CR 72, ¶ 3, 617 P.2d 239, 240.
¶ 2 IT IS SO ORDERED.
¶ 3 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 20th day of January, 2006.
CHARLES S. CHAPEL, P.J., CHARLES A. JOHNSON, ARLENE JOHNSON and DAVID B. LEWIS, JJ., concur
GARY L. LUMPKIN, Vice P.J., concurs in results.